DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ROBERT MIMS,
                                 Appellant,

                                      v.

CRYSTAL VIEW TOWNHOUSE HOMEOWNER'S ASSOCIATION, INC., a
                   Florida Corporation,
                         Appellee.

                               No. 4D19-2330

                               [March 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 15-1648 CACE
(14).

  Holly Sheppard of the Sheppard Firm, P.A., Fort Lauderdale, for
appellant.

   Lissette Gonzalez of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.